DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application 
2.	Applicant’s response filed on June 1, 2021 has been entered. Claims 1, 3, 5-8, 20, 21, and 23-25 are pending and under examination.  
 
Response to Arguments
3.	Applicant’s arguments filed on June 1, 2021 have been fully considered.
	Objections to the Specification & Abstract
	Applicant argues that the objections should be withdrawn in view of the amendments to the specification and the abstract (Remarks, page 14).
	This argument was persuasive. The objections have been withdrawn. 
	Claim Objections
Applicant argues that the objections to claims 1, 3, 5-9, 20, and 21 should be withdrawn in view of the amendments to those claims (Remarks, page 15).
This argument was persuasive. The objections have been withdrawn. 
	Rejection of claim 3 under 35 U.S.C. 112(a) (new matter)
	Applicant argues that the rejection should be withdrawn (Remarks, pages 15-16). More specifically, Applicant first argues that a claim is adequately described when one can reasonably conclude that the inventor was in possession of the claimed invention (Remarks, page 15). or comprising SEQ ID NOs: 3-5 (Remarks, pages 15-16): (1) page 4, line 12; (2) page 8, line 29; (3) page 9, lines 6-7); and (4) page 39, lines 7-10. Remarks, pages 15-16. Applicant further argues that “It is also well known in the art that adding unrelated sequences at the 5’ end is less impactful, as it does not alter the annealing of the sequence-specific portion of the primer” (Remarks, page 16). Applicant provides a reference, Exhibit A, to support this argument.
	These arguments and the cited portions of the specification have been fully considered, but they were not persuasive for the following reasons. 
	First, as to Applicant’s arguments regarding the teachings in the specification, the examiner agrees that the disclosure must only reasonably indicate to the ordinary artisan that the applicant was in possession of the claimed invention. The problem, though, is that the original disclosure, including the portions cited by Applicant, fails to do this. Initially, it is noted that the cited portion of page 9 of the specification does not relate to the subject matter of claim 3 because it relates to primers that target PCR calibrators, but SEQ ID NOs: 3-5 do not target calibrators and instead target DNA from Firmicutes and Bacteroidetes (see, e.g., page 10, line 1 – page 11, line 3). The specification also teaches that the calibrators are targeted by different primers and should not interfere with the IS-Pro analysis (see, e.g., pages 46-47). The other portions of the specification cited by Applicant provide a generic description of what the term “primer” means (page 39, lines 7-10) or state that conserved regions flanking the 16S-23S rRNA internal transcribed spacer (ITS) regions “comprise primer binding sites for amplification of said ITS regions,” (pages 4 and 8), but this rather general disclosure does not indicate that the specific 
	 Further regarding the genus of primers encompassed by claim 3, as discussed in MPEP 2163.05 I.B, Applicant can show possession of a genus by disclosing a representative number of species within the claimed genus, wherein the disclosed species reflect the variety of the genus. This section of the MPEP also notes that when predictability is in question, disclosure of a single species within the claimed genus does not support a claim to the genus. In this case, only primers consisting of SEQ ID NOs: 3-5 are disclosed in the specification (see, e.g., page 6), and it is not clear that primers comprising SEQ ID NOs: 3-5 will retain the properties of the primers consisting of SEQ ID NOs: 3-5, particularly when the additional nucleotides are located at the 3’ end. Therefore, it is clear that Applicant has not adequately described in the claimed genus such that the ordinary artisan would have recognized possession. 
Finally, Applicant’s argument relying on Exhibit A was unpersuasive for two reasons. First, although the examiner agrees that adding additional nucleotides at the 5’ end of a primer is less impactful for the reasons discussed by Applicant on page 16 and in Exhibit A, this is not the question raised by the rejection. Rather, the question is whether the original disclosure would have reasonably indicated that the applicant was in possession of the claimed invention, and, as discussed above, it does not. Put another way, to the extent that Applicant is arguing that reverse 
Second, Applicant’s argument in this portion of the response suggests that reverse primers comprising SEQ ID NOs: 3-5 would be limited to primers having additional nucleotides at the 5’ end, but there is nothing in the open, comprising language in the claim that excludes primers having additional nucleotides at the 3’ end. Therefore, even if the original disclosure reasonably indicated that the Applicant was in possession of reverse primers comprising SEQ ID NOs: 3-5, wherein the additional nucleotides are located at the 5’ end of the primers, the claim would still encompass primers containing additional 3’ sequences, which are not supported by the original disclosure. 
Since Applicant’s arguments were not persuasive, the rejection has been maintained.
	Rejection of claims 1, 3, 5-9, 20, and 21 under 35 U.S.C. 112(b)
	Applicant argues that the rejection should be withdrawn because the issues raised in the Office action concerning claims 1, 3, 5, 6, 20, and 21 have been obviated by the amendments to those claims (Remarks, pages 17-18).
	This argument was persuasive. The rejection has been withdrawn. 
	Rejection of claims 7 and 9
	Applicant argues that the rejection is moot with respect to claim 9 since that claim has been canceled (Remarks, page 18). Applicant also argues that the rejection of claim 7 should be withdrawn in view of the amendments to that claim (Remarks, page 18).
	These arguments were persuasive. The rejection has been withdrawn. 

Nucleotide and/or Amino Acid Sequence Disclosures
4.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above. More specifically, the file size of the ASCII text file submitted on February 3, 2017 must be disclosed in the specification in bytes rather than kilobtyes. See (1)(a)(ii) above as well as MPEP 2422.03 I.
Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). More specifically, a space between the colon and number needs to be inserted for all of the oligonucleotides identified in the specification. To illustrate, “SEQ ID NO:6” as recited on page 6 of the specification must be replaced with “SEQ ID NO: 6”. All of the other oligonucleotide sequences in the specification that are identified with sequence identifiers require the same correction.

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers and corrected Incorporation by Reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specification
5.	The amended abstract filed on June 1, 2021 is objected to because it is not provided on a separate sheet as required by 37 CFR 1.52(b)(4) and 37 CFR 1.72(b). See also FP 6.16.01 in MPEP 608.01(b), especially Examiner Note 1.
The specification is objected to because, as discussed above in section 4, the form of the sequence identifiers used to identify the oligonucleotides disclosed in the specification does not comply with 37 CFR 1.821(d). More specifically, a space between the colon and number needs to be inserted for all of the oligonucleotides identified in the specification. To illustrate, “SEQ ID NO:6” as recited on page 6 of the specification must be replaced with “SEQ ID NO: 6”. All of the other oligonucleotide sequences in the specification that are identified with sequence identifiers require the same correction.
	As well, “Proteobacteria” in the amended portion of page 6 filed on June 1, 2021 should be italicized.
Further, the use of trade names or a marks used in commerce has been noted in this application. See, e.g., the different fluorescent dyes disclosed on page 39. See also “QIAAMP” on page 95. These and any other such terms in the specification should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
6.	Claim 1 is objected to because “at least one reverse primers” in lines 6-7 of step (c)(iii) should be replaced with “at least one reverse primer”. The claim is also objected to because it contains a typographical error in line 4 of step (c)(iii) where “rRNAITS region” is recited.
Claim 1 as well as claims 3, 20, and 21 are objected to because2 the form of the sequence identifiers in these claims does not comply with 37 CFR 1.821(d), which requires a space between the colon and number identifying the particular sequence. That is, “SEQ ID NO:6” in step (c)(iii) of claim 1 should be replaced with “SEQ ID NO: 6”. The other SEQ IDs recited in claims 1, 3, 20, and 21 require the same correction.
Claim 5 is objected to because of the following informalities. Amending the claim to recite “wherein said microbiome is a microbiome from a respiratory tract, an oral cavity, skin, a gastrointestinal tract, a urogenital tract, urine, saliva, sputum, pus, wound fluid, feces, a human body, soil, waterbodies, or plants.”
Claim 6 is objected to because part (a) appears to have two commas after “skin disorder”. One comma is immediately after “skin disorder,” and the other is at after the strike-through of “rosacea.” As well, the word “a” before “vaginal flora” in part (d) should be deleted.
Claim 7 is objected to because “is for amplifying” in line 6 of step (b1) should be replaced with “are for amplifying”. 
Claim 8 is objected to based on its dependency from claim 7.
Claim 20 is objected to because “a composition” in line 2 should be replaced with “the composition.” 

Claims 23-25 are objected to based on their dependency on claims 6, 20 and 21, respectively.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 was previously amended to state that the three unlabeled reverse primers comprise the sequences of SEQ ID NO: 3, SEQ ID NO: 4, and SEQ ID NO: 5. The amendment broadened the scope of claim 3 since the previous version of the claim used closed language to describe these three primers. In other words, in view of the amendment, claim 3 currently 
Applicant’s response of February 20, 2020, which accompanied this amendment, does not point to any particular portion(s) of the original disclosure as providing support. The current response points to portions of pages 4, 8, 9, and 39 of the disclosure as providing support (Remarks, pages 15-16).
The original disclosure, including the portions cited by Applicant has been reviewed, but claim 3 contains new matter. More specifically, claim 3 contains new matter because the original disclosure only provides support for the use of a reverse primer consisting of SEQ ID NO: 3, a reverse primer consisting of SEQ ID NO: 4, and a reverse primer consisting of SEQ ID NO: 5 (see, e.g., page 6, lines 15-25). As discussed in greater detail above in the “Response to Arguments” section, the portions of the original disclosure cited by Applicant do not indicate that the applicant was in possession of the genus recited in claim 3, nor do they suggest that any of the longer primers encompassed by this claim were contemplated. Accordingly, claim 3 remains rejected for containing new matter.

Conclusion
8.	No claims are currently allowable. 
The claims are free of the prior art for the reasons set forth in the last Office action, but they are not allowable for the reasons set forth above. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637